COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:     Yosulf Shaheed Benson v. The State of Texas

Appellate case number:   01-12-00325-CR (Count I); 01-12-00326-CR (Count II)

Trial court case number: 65676 (Counts I & II)

Trial court:             23rd District Court of Brazoria County

Date motion filed:       March 4, 2013

Party filing motion:     Appellant


       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Chief Justice Sherry Radack____________
                   Acting for the Court


Panel consists of: Chief Justice Radack, Justices Higley and Brown

Date: March 21, 2013